Citation Nr: 0318611	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of left knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had active military service from February 1946 
to January 1947 and from August 1950 to January 1952.  The 
records reflect that he was in the military from December 
1947 to February 1948 and from October 1955 to May 1957, with 
the first period terminated by an undesirable discharge due 
to fraudulent enlistment and the second period terminated by 
an undesirable discharge due to willful and persistent 
misconduct.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

In a July 2001 decision, the Board denied an evaluation in 
excess of 20 percent for postoperative residuals of left knee 
injury; denied an evaluation in excess of 10 percent for 
arthritis of the right knee; denied service connection for a 
sinus disorder; and granted a separate 10 percent evaluation 
for arthritis and painful motion of the left knee.  The 
veteran appealed, and in October 2002, the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision with respect to the issues shown on the 
first page of this document and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims under 
Quartuccio, supra., a Court decision issued subsequent to the 
Board's July 2001 decision in this case.  Accordingly, the 
case must be remanded to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the veteran of the type of evidence 
required from him and what evidence VA will 
obtain (with assistance from him) in order to 
substantiate his claims.  The veteran should 
also be informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

After the above requested action has been completed, the RO 
should review the veteran's claims for entitlement to an 
evaluation in excess of 20 percent for postoperative 
residuals of left knee injury, an evaluation in excess of 10 
percent for arthritis of the right knee; service connection 
for a sinus disorder.  If a benefit sought on appeal remains 
denied, a supplemental statement of the case should be 
furnished to the veteran and his representative, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




